Exhibit 10.2

 

Execution Copy

 

AMENDMENT TO CREDIT AGREEMENT

 

This Amendment to Credit Agreement is dated as of October 1, 2013 (this
“Amendment”) by and among G-III LEATHER FASHIONS, INC., a New York corporation
(the “Company”), the Subsidiaries of the Company party hereto as Borrowers
(collectively with the Company, the “Borrowers”), the Loan Guarantors party to
the Credit Agreement referenced below (the “Loan Guarantors”), the Lenders party
to the Credit Agreement referenced below (the “Lenders”), and JPMORGAN CHASE
BANK, N.A., in its capacity as administrative agent under the Credit Agreement
referenced below (the “Administrative Agent”).

 

WHEREAS, the Borrowers are parties to that certain Credit Agreement dated as of
August 6, 2012 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among the Borrowers,
the Loan Guarantors (together with the Borrower, the “Loan Parties”), the
Lenders, and the Administrative Agent; and

 

WHEREAS, the Loan Parties, the Administrative Agent and the Lenders wish to
amend certain terms and provisions of the Credit Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the agreements contained herein and for
other good and valuable consideration, the parties agree as follows:

 

1.          Capitalized Terms. Capitalized terms used herein which are defined
in the Credit Agreement have the same meanings herein as therein, except to the
extent that such meanings are amended hereby.

 

2.          Amendments to Credit Agreement. Subject to the satisfaction of the
terms and conditions set forth in Section 5 hereof and in reliance on the
representations and covenants set forth in Section 4 hereof, the Loan Parties,
the Administrative Agent and the Lenders agree that the Credit Agreement is
hereby amended as follows:

 

(a)          The definition of “Seasonal Supplemental Amount” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

‘“Seasonal Supplemental Amount” means (a) during the period from the Effective
Date through April 30, 2013, $0, (b) during the period from May 1, 2013 through
July 31, 2013, $25,000,000, (c) during the period from August 1, 2013 through
April 30, 2014, $0, (d) during the period from May 1, 2014 through August 31,
2014, $25,000,000, and (e) at all times from and after August 31, 2014, $0;
provided, that, if the Company or Holdings consummates a Notes Offering, at any
time from and after the consummation of such Notes Offering, the Seasonal
Supplemental Amount shall equal $0.”

 

(b)         Clause (c) of the definition of “Eligible Accounts” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

 

 

 

“(c) which provides for a scheduled due date that is more than 60 days after the
date of the original invoice therefor, (ii) which is unpaid for more than 60
days after the original due date therefor, or (iii) which is unpaid more than 90
days after the date of the original invoice therefor; provided, that, (x)
Accounts owing from any Account Debtor having a corporate credit rating of at
least BBB- by S&P or Baa3 by Moody’s that have a scheduled due date more than 60
days but not more than 120 days from the date of the original invoice therefor
and which are not unpaid for more than 30 days after the original due date or
135 days after the original invoice date shall not be excluded for purposes of
this clause (c), and (y) Accounts not described in the foregoing clause (x)
having an aggregate value not in excess of $35,000,000 that have a scheduled due
date more than 60 days but not more than 120 days from the date of the original
invoice therefor and which are not unpaid for more than 30 days after the
original due date or 135 days after the original invoice date shall not be
excluded for purposes of this clause (c);”

 

(c)          Clause (aa) of the definition of “Eligible Accounts” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“(aa)         which is owing from an Account Debtor, if the Company has assigned
to the Factor the right to collect any existing or future Account owing from
such Account Debtor; provided that, the Administrative Agent may, in its
Permitted Discretion, notwithstanding the provisions of this clause (aa) allow
the Company to include in Eligible Accounts up to a maximum of $20,000,000 in
the aggregate of Accounts outstanding at any time which, in accordance with one
or more Factoring Agreements, have been assigned to the Factor for purposes of
collection only but which remain the property of the Company, so long as the
Factor is contractually obligated to purchase such Accounts pursuant to and in
accordance with the terms of such Factoring Agreements (it being expressly
understood that the portion of any Account which constitutes a “Client Risk
Receivable” as such term is defined in the Factoring Agreements for which the
Company retains all or a portion of the risk of non-payment by the Account
Debtor, shall not be permitted to be included as an Eligible Account); or”

 

(d)          The definition of “Permitted Acquisitions” set forth in Section
1.01 of the Credit Agreement is hereby amended by (i) amending and restating
clause (II)(l) thereof in its entirety, and (ii) inserting a new clause (II)(m)
immediately after clause (II)(l), in each case, as follows:

 

“(l) on a pro forma basis, average monthly Availability for the period of twelve
consecutive months prior to the closing of such Acquisition (determined as if
all Revolving Loans incurred to fund such Acquisition had occurred on the first
day of such twelve month period) shall equal or exceed the greater of (i) 17.5%
of the Aggregate Revolving Commitments at such time and (ii) $65,250,000; and
(m) at no time during the period of twelve consecutive months prior to the
closing of the Acquisition shall Availability have been less than $25,000,000.”

 

(e)          The definition of “Secured Obligations” is hereby amended by adding
the following proviso to the end of such definition:

 

“provided, however, that the definition of “Secured Obligations” shall not
create any guarantee by any Loan Guarantor of (or grant of security interest by
any Loan Guarantor to support, as applicable) any Excluded Swap Obligation of
such Loan Guarantor for purposes of determining the obligations of any Loan
Party.”

 

2

 

 

(f)          The definition of “Weekly Reporting Trigger Period” set forth in
Section 1.01 of the Credit is hereby amended and restated in its entirety to
read as follows:

 

‘“Weekly Reporting Trigger Period” means the period (a) commencing on the day
that (i) an Event of Default occurs, (ii) the Seasonal Supplemental Amount is
greater than $0 or (iii) Availability falls below the greater of (A) 15% of the
Aggregate Revolving Commitments and (B) $56,250,000; and (b) continuing until
the date on which (i) the Seasonal Supplemental Amount is $0 and (ii) at all
times during the preceding sixty (60) consecutive days, (A) no Event of Default
has existed, and (B) Availability has been greater than the greater of (1) 15%
of the Aggregate Revolving Commitments and (2) $56,250,000. In addition to (but
without limitation of) the foregoing, the Borrowers may, by written notice to
the Administrative Agent, elect to commence a Weekly Reporting Trigger Period at
any time when the events described in clause (a) of the preceding sentence have
not occurred; provided, that (i) any such Weekly Reporting Trigger Period
commenced by the Borrowers shall not be less than 30 days, and (ii) the
conditions set forth in clause (b) of the preceding sentence shall have been met
as of the last day of any such Weekly Reporting Trigger Period for the period
then ending.”

 

(g)          The following new defined terms are hereby added to Section 1.01 of
the Credit Agreement, in appropriate alphabetical order:

 

‘“ECP” means an “eligible contract participant” as defined in Section 1(a)(18)
of the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/ or the
SEC.”

 

‘“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Guarantor’s failure for any reason to constitute
an ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation
or (b) in the case of a Swap Obligation subject to a clearing requirement
pursuant to Section 2(h) of the Commodity Exchange Act (or any successor
provision thereto), because such Guarantor is a “financial entity,” as defined
in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or any successor
provision thereto), at the time the Guarantee of such Guarantor becomes or would
become effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.”

 

‘“First Amendment Effective Date” means October 1, 2013, the effective date of
that certain Amendment to Credit Agreement, amending this Agreement.”

 

3

 

 

“‘Collateralized Letter of Credit” means, with respect to any Person that
becomes a Subsidiary after the date hereof, each letter of credit issued for the
account of such Person for which either (a) the Administrative Agent has
received evidence satisfactory to the Administrative Agent in its Permitted
Discretion that cash has been deposited with the issuer of such Letter of Credit
in an amount sufficient to cash collateralize such letter of credit, or (b) the
Issuing Bank has issued to the issuer of such letter of credit a backstop Letter
of Credit with respect to such letter of credit.”

 

“‘Notes Offering” means any issuance by the Company or Holdings of unsecured
notes or other unsecured debt instruments (including, without limitation, notes
or other debt instruments that may be converted into equity interests of such
issuer) in a capital raising transaction, whether pursuant to a private
placement or a registered offering.”

 

‘“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

 

(h)          Section 6.01(i) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(i)          Indebtedness of any Person that becomes a Subsidiary after the
date hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness outstanding at any time pursuant to this clause (i) shall not at
any time exceed the sum of (A) $25,000,000 plus (B) the aggregate face amount of
all Collateralized Letters of Credit issued for the account of such Person at
such time.”

 

(i)          Section 6.01(l) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(l)          other unsecured Indebtedness (including Indebtedness resulting
from any Notes Offering), provided, that (i) such Indebtedness does not require
any scheduled principal payments prior to the date that is 181 days after the
Maturity Date, and (ii) the stated maturity date of such Indebtedness is not
less than 181 days after the Maturity Date.”

 

(j)          Section 6.01(m) of the Credit Agreement is hereby deleted in its
entirety.

 

(k)          Sections 6.04(c), (d) and (e) of the Credit Agreement are hereby
amended by replacing all references to “$25,000,000” set forth in each such
Section with references to “$50,000,000.”

 

(l)          Section 6.04(n) of the Credit Agreement is hereby amended by
replacing the reference to “$5,000,000” set forth in such Section with a
reference to “$15,000,000.”

 

4

 

 

(m)          Section 6.04 of the Credit Agreement is hereby further amended by
inserting the following new paragraph, immediately after subsection (n) thereof:

 

“Notwithstanding any provision to the contrary set forth in this Section 6.04,
the Loan Parties and their Subsidiaries may use the net proceeds of (i) any
incurrence of Indebtedness by a Loan Party or Subsidiary permitted to be
incurred under this Agreement or (ii) any issuance of Equity Interests by a Loan
Party or Subsidiary, to make any investment or consummate any Acquisition which
is not otherwise permitted under clauses (a) through (n) of this Section 6.04;
provided, that (u) any Acquisition made pursuant to this sentence shall meet the
requirements set forth in clauses (II)(a) through (i) of the definition of
“Permitted Acquisitions”; (v) no Default or Event of Default shall have occurred
and be continuing or would result from the making of such investment or the
consummation of such Acquisition; (w) the aggregate amount of any investment
made pursuant to this sentence (or the aggregate cash consideration paid with
respect to any Acquisition pursuant to this sentence) shall not exceed an amount
equal to (A) the aggregate amount of the net proceeds from such incurrence of
Indebtedness or issuance of Equity Interests, less (B) all amounts of such net
proceeds utilized to make other investments or Acquisitions pursuant to this
sentence, or to make Restricted Payments pursuant to Section 6.08(f), (x) such
investment or Acquisition shall have been consummated within 270 days after the
date of the incurrence of such Indebtedness or issuance of such Equity
Interests; (y) after giving effect to such investment, Availability shall equal
or exceed the greater of (A) 12.5% of the Aggregate Revolving Commitments in
effect at such time and (B) $47,250,000; and (z) prior to the date on which such
investment is made (or such Acquisition is consummated), the Loan Parties shall
have delivered to the Administrative Agent a certificate of Financial Officer
certifying as to compliance with the foregoing clauses (w), (x) and (y).”

 

(n)          Sections 6.05(h) and (i) of the Credit Agreement are hereby amended
and restated in their entirety to read as follows:

 

“(h)          sales, transfers or other dispositions by any Loan Party of Equity
Interests in any Excluded Subsidiary or by any Excluded Subsidiary of any assets
of such Excluded Subsidiary; provided, that if the Net Proceeds from all such
sales, transfers and dispositions exceed $25,000,000 in any fiscal year, the
Loan Parties shall cause the Loans to be repaid in accordance with Section
2.11(d) by an amount equal to such excess; and

 

(i)          sales, transfers and other dispositions of assets (other than
Equity Interests of any Subsidiary that is a Loan Party) that are not permitted
by any other paragraph of this Section, provided that the aggregate fair market
value of all assets sold, transferred or otherwise disposed of in reliance upon
this paragraph (j) during any fiscal year of Holdings shall not exceed an amount
equal to 7.5% of the consolidated total assets of Holdings and its Subsidiaries,
determined as of the last day of the fiscal year most recently ended prior to
the date of such sale, transfer, or other disposition;”

 

(o)          Section 6.08 of the Credit Agreement is hereby amended by (i)
amending and restating subsections (d) and (e) thereof in their entirety to read
as set forth below, and (ii) inserting a new subsection (f), immediately after
subsection (e) of such Section, as follows:

 

“(d)          Holdings may make regularly scheduled cash interest payments in
respect of the Subordinated Seller Notes, provided, that (i) no Default or Event
of Default shall have occurred and be continuing at the time of or after giving
effect to each such payment and (ii) the aggregate amount of all such cash
interest payments permitted to be paid under this clause (i) shall not exceed
€200,000 during any fiscal quarter of Holdings;

 

5

 

 

(e)          the Loan Parties may make Restricted Payments (including without
limitation, payments of principal under the Subordinated Seller Notes, payments
of interest under the Subordinated Seller Notes not otherwise permitted under
clause (d) above, payments in respect of the Seller Earnout Obligation not
permitted under clause (c) above and payments of principal in respect of any
unsecured Indebtedness incurred pursuant to Section 6.01(l)) not otherwise
permitted under clauses (a) through (d) of this Section 6.08, provided that (i)
the Fixed Charge Coverage Ratio for the period of twelve consecutive months most
recently ended prior to the making of each such Restricted Payment for which
financial statements are available (determined on a pro forma basis as if such
Restricted Payment and all borrowings related thereto had occurred on the first
day of such period) shall equal or exceed 1.15 to 1.00, (ii) the Borrowers shall
have provided to the Administrative Agent a certificate of a Financial Officer
of the Borrowers setting forth a calculation of the Fixed Charge Coverage Ratio
on a pro forma basis after giving effect to the making of each such Restricted
Payment demonstrating compliance with the foregoing clause (i), which
certificate shall be in form and substance satisfactory to the Administrative
Agent, and (iii) on a pro forma basis, at all times during the period of sixty
(60) days prior to and during the thirty (30) days after the making of each such
Restricted Payment, Availability (determined (x) as if all Revolving Loans
incurred to fund such Restricted Payment had occurred on the sixtieth day prior
to the actual making of such Restricted Payment and (y) without giving effect to
any Seasonal Supplemental Amount in effect during such period) shall equal or
exceed the greater of (A) 17.5% of the Aggregate Revolving Commitments in effect
at such time and (B) $65,250,000, and (iv) no Default or Event of Default shall
have occurred and be continuing at the time of or after giving effect to each
such Restricted Payment; and

 

(f) the Loan Parties and their Subsidiaries may use the net proceeds of (i) any
incurrence of Indebtedness by a Loan Party or Subsidiary permitted to be
incurred under this Agreement or (ii) any issuance of Equity Interests by a Loan
Party or Subsidiary, to make Restricted Payments which are not otherwise
permitted under clauses (a) through (e) of this Section 6.08; provided, that (v)
no Default or Event of Default shall have occurred and be continuing or would
result from the making of such Restricted Payment; (w) the aggregate amount of
any Restricted Payment made pursuant to this clause (f) shall not exceed an
amount equal to (A) the aggregate amount of the net proceeds from such
incurrence of Indebtedness or issuance of Equity Interests, less (B) all amounts
of such net proceeds utilized to make other Restricted Payments pursuant to this
Section 6.08(f) or to make investments or Acquisitions pursuant to the final
sentence of Section 6.04, (x) such Restricted Payment shall have been made
within 270 days after the date of the incurrence of such Indebtedness or
issuance of such Equity Interests; (y) after giving effect to such Restricted
Payment, Availability shall equal or exceed the greater of (A) 12.5% of the
Aggregate Revolving Commitments in effect at such time and (B) $47,250,000; and
(z) prior to the date on which such Restricted Payment is made, the Loan Parties
shall have delivered to the Administrative Agent a certificate of Financial
Officer certifying as to compliance with the foregoing clauses (w), (x) and
(y).”

 

(p)          Article VII of the Credit Agreement is hereby amended by (i)
replacing the period “.” at the end of subsection (t) thereof with a semi-colon
“;”, (ii) inserting the word “or” immediately after such semicolon, and (iii)
inserting the following as a new subsection (u):

 

6

 

 

“(u)          any event or condition occurs which results in a mandatory
redemption with respect to any material portion of the notes or other debt
instruments issued pursuant to any Notes Offering.”

 

(q)          Section 10.01 of the Credit Agreement is hereby amended by
inserting the following proviso at the end of first sentence of such Section:

 

“; provided, however, that the definition of “Guaranteed Obligations” shall not
create any guarantee by any Loan Guarantor of (or grant of security interest by
any Loan Guarantor to support, as applicable) any Excluded Swap Obligations of
such Loan Guarantor for purposes of determining any obligations of any Loan
Guarantor.”

 

(r)          Article X of the Credit Agreement is hereby further amended by
inserting the following new Section 10.13, immediately after Section 10.12
thereof:

 

“Section 10.13         Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.13 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.”

 

3.          Waiver and Consent with respect to GH Bass Acquisition. The
Borrowers have advised the Administrative Agent that the Borrowers intend to
acquire certain assets (including, without limitation, Inventory and
Intellectual Property) of the GH Bass division of PVH Corp. from PVH Retail
Stores LLC and PVH Corp. (the “GH Bass Acquisition”). By their execution of this
Amendment (subject to the satisfaction of the conditions set forth in Section 5
of this Amendment, and in reliance on the representations and warranties set
forth in Section 4 of this Amendment), the Administrative Agent and the Lenders
hereby consent to the GH Bass Acquisition and agree that the GH Bass Acquisition
shall be deemed to be a “Permitted Acquisition”. The Administrative Agent and
the Lenders hereby further agree that, notwithstanding any provision to the
contrary set forth in the definition of “Permitted Acquisitions,” Inventory
acquired by the Borrowers in connection with the GH Bass Acquisition which would
otherwise constitute Eligible Inventory may, for a period of one hundred twenty
(120) days after the consummation of the GH Bass Acquisition, be included in the
Borrowing Base at an advance rate of up to 50% of the cost of such Inventory (or
such lower advance rate as the Administrative Agent shall apply in its Permitted
Discretion) without an Inventory appraisal or a field examination; provided
that, unless otherwise agreed by the Administrative Agent in its Permitted
Discretion, such Inventory will cease to be included in the Borrowing Base from
and after the one hundred twentieth (120th) day after the consummation of the GH
Bass Acquisition if the Administrative Agent shall not have received an
Inventory appraisal, a field examination and other due diligence acceptable to
the Administrative Agent on or prior to such date).

 

7

 

 

4.          No Default; Representations and Warranties, etc. Each of the Loan
Parties represents and warrants to the Lenders and the Administrative Agent that
as of the date hereof (a) the representations of the Loan Parties contained in
Article III of the Credit Agreement are true and correct in all material
respects (provided that if any representation or warranty is by its terms
qualified by concepts of materiality, such representation or warranty shall be
true and correct in all respects) on and as of the date hereof as if made on
such date (except to extent that such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date); (b) the Loan Parties are in
compliance in all material respects with all of the terms and provisions set
forth in the Credit Agreement and the other Loan Documents; (c) no Default or
Event of Default has occurred and is continuing; and (d) the execution, delivery
and performance by the Loan Parties of this Amendment (i) have been duly
authorized by all necessary company or corporate and, if required, member or
shareholder action on the part of the Loan Parties, (ii) will not violate in any
material respect any applicable law or regulation or the organizational
documents of any Loan Party, (iii) will not violate in any material respect or
result in a default under any indenture, agreement or other instrument binding
on any Loan Party or any of its assets and (iv) do not require any consent,
waiver or approval of or by any Person (other than the Lenders and the
Administrative Agent) which has not been obtained.

 

5.            Effectiveness of Amendment. This Amendment shall become effective
upon the satisfaction of the following conditions:

 

(a)          The Administrative Agent shall have received from each of the Loan
Parties, the Supermajority Lenders and the Administrative Agent either (i) a
counterpart to this Amendment signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart to this Amendment.

 

(b)          The Borrowers shall have paid all fees and other amounts due and
payable to the Administrative Agent and its counsel and the Lenders in
connection with this Amendment, including, (i) the fees described in that
certain Fee Letter dated as of September 16, 2013 between the Borrowers and the
Administrative Agent, and (ii) to the extent invoiced, reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by the Borrowers
under the Credit Agreement.

 

(c)          The Administrative Agent shall have received such other documents
from the Loan Parties as the Administrative Agent shall reasonably request in
connection herewith prior to the execution of this Amendment by the Loan
Parties, all of which shall be satisfactory in form and substance to the
Administrative Agent.

 

6.            Miscellaneous.

 

(a)          The Loan Parties, the Administrative Agent and the Lenders hereby
ratify and confirm the terms and provisions of the Credit Agreement and the
other Loan Documents and agree that, except to the extent specifically amended
hereby, the Credit Agreement, the other Loan Documents and all related documents
shall remain in full force and effect. Nothing contained herein shall constitute
a waiver of any provision of the Loan Documents, except such waivers or consents
as are expressly set forth herein. This Amendment shall be deemed to constitute
a “Loan Document” as such term is defined in the Credit Agreement.

 

8

 

 

(b)          The Loan Parties agree to pay all reasonable expenses, including
legal fees and disbursements, incurred by the Administrative Agent in connection
with this Amendment and the transactions contemplated thereby.

 

(c)          This Amendment may be executed in any number of counterparts
(including by way of facsimile or electronic transmission), each of which, when
executed and delivered, shall be an original, but all counterparts shall
together constitute one instrument.

 

(d)          This Amendment shall be governed by the laws of the State of New
York and shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

[Remainder of page intentionally left blank]

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Credit
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.



 

  “BORROWERS”       G-III LEATHER FASHIONS, INC.       By: /s/Neal S. Nackman  
Name: Neal S. Nackman   Title: V.P. - Finance         CK OUTERWEAR, LLC      
By: /s/Neal S. Nackman   Name: Neal S. Nackman   Title: V.P. - Finance        
ANDREW & SUZANNE COMPANY INC.       By: /s/Neal S. Nackman   Name: Neal S.
Nackman   Title: V.P. - Finance         AM RETAIL GROUP, INC.   By: /s/Neal S.
Nackman   Name: Neal S. Nackman   Title: V.P. - Finance

 

[Signature Page to Amendment to Credit Agreement]

 

 

 

 

  “LOAN GUARANTORS”       G-III APPAREL GROUP, LTD       By: /s/Neal S. Nackman
  Name: Neal S. Nackman   Title: V.P. - Finance         G-III LICENSE COMPANY,
LLC       By: /s/Neal S. Nackman   Name: Neal S. Nackman   Title: V.P. - Finance
        AM APPAREL HOLDINGS, INC.       By: /s/Neal S. Nackman   Name: Neal S.
Nackman   Title: V.P. - Finance         G-III APPAREL CANADA ULC       By:
/s/Neal S. Nackman   Name: Neal S. Nackman   Title: V.P. - Finance        
RIVIERA SUN, INC.       By: /s/Neal S. Nackman   Name: Neal S. Nackman   Title:
V.P. - Finance

  

[Signature Page to Amendment to Credit Agreement]

 

 

 

 

  “ADMINISTRATIVE AGENT”         JPMORGAN CHASE BANK, N.A., individually, as
Administrative Agent       By: /s/Donna DiForio   Name: Donna DiForio   Title:
Authorized Officer         “LENDER”         JPMORGAN CHASE BANK, N.A.,   as a
Lender         By: /s/Donna DiForio   Name: Donna DiForio   Title: Authorized
Officer

  

[Signature Page to Amendment to Credit Agreement]

 

 

 

 

  “LENDER”         BANK OF AMERICA, N.A., as a Lender         By: /s/Adam Seiden
  Name: Adam Seiden   Title: S.V.P.

  

[Signature Page to Amendment to Credit Agreement]

 

 

 

 

  “LENDER”         HSBC Bank USA, National Association, as a Lender         By:
/s/Stephanie Wong   Name: Stephanie Wong   Title: Vice President

  

[Signature Page to Amendment to Credit Agreement]

 

 

 

 

  “LENDER”       WELLS FARGO BANK, National Association, as a Lender       By:
/s/Erica Manoff   Name: Erica Manoff   Title: Vice President

  

[Signature Page to Amendment to Credit Agreement]

 

 

 

 

  “LENDER”         RBS CITIZENS BUSINESS CAPITAL, a division of
RBS ASSET FINANCE, INC., a subsidiary of
RBS CITIZENS, N.A., as a Lender         By: /s/Michael Ganann   Name: Michael
Ganann   Title: Senior Vice President

  

[Signature Page to Amendment to Credit Agreement]

 

 

 

 

  “LENDER”       TD BANK, N.A., as a Lender       By: /s/Tracy A. Parker   Name:
Tracy A. Parker   Title: Vice President

  

[Signature Page to Amendment to Credit Agreement]

 

 

 

 

  “LENDER”         U.S. Bank National Association, as a Lender         By:
/s/Kelli Lattanzio   Name: Kelli Lattanzio   Title: A.V.P.

  

[Signature Page to Amendment to Credit Agreement]

 

 

 

 

  “LENDER”         THE CIT GROUP/COMMERCIAL SERVICES, INC., as a Lender        
By: /s/Michael Meehan   Name: Michael Meehan   Title: Director

  

[Signature Page to Amendment to Credit Agreement]

 

 

 

 

  “LENDER”       BMO Harris Bank N.A., as a Lender       By: /s/Kara Goodwin  
Name: Kara Goodwin   Title: Director

  

[Signature Page to Amendment to Credit Agreement]

 

 

 

 

  “LENDER”         ISRAEL DISCOUNT BANK of new york,   as a Lender         By:
/s/Irene Spector   Name: Irene Spector   Title: Senior Vice President        
By: /s/Alfred J. Franco   Name: Alfred J. Franco   Title: First Vice President

  

[Signature Page to Amendment to Credit Agreement]

 

 

 

 

  “LENDER”         REGIONS BANK, as a Lender         By: /s/Daniel Wells   Name:
Daniel Wells   Title: Attorney in Fact

  

[Signature Page to Amendment to Credit Agreement]

 

 

 

 

  “LENDER”         CAPITAL ONE LEVERAGE FINANCE CORP., as a Lender         By:
/s/Donna Lubin   Name: Donna Lubin   Title: Vice President

  

[Signature Page to Amendment to Credit Agreement]

 

 

 

 

  “LENDER”         SOVEREIGN BANK, N.A., as a Lender         By: /s/Michael J.
Reilly   Name: Michael J. Reilly   Title: S.V.P.

  

[Signature Page to Amendment to Credit Agreement]

 

 

 

 

  “LENDER”       Webster Business Credit Corporation, as a Lender         By:
/s/Gordon Massave   Name: Gordon Massave   Title: Vice President

  

[Signature Page to Amendment to Credit Agreement]

 

 

 

 

  “LENDER”         BANK LEUMI USA, as a Lender         By: /s/Iris Steinhardt  
Name: Iris Steinhardt   Title: Vice President         By: /s/Iesha Campbell  
Name: Iesha Campbell   Title: Assistant Treasurer

  

[Signature Page to Amendment to Credit Agreement]

 



 

 